BOOKER T. SHAW, C.J.
Theodis Brown (Appellant) is appealing from an order dismissing his petition without prejudice. Because there is no final, appealable judgment, the appeal is dismissed.
Appellant filed a petition against County Executive Charlie Dooley (Respondent) at the Circuit Court of St. Louis County. On August 16, 2006, the trial court noted that the pleadings were “illegible and/or so poorly drafted that they make little sense, but seem to seek relief for a variety of alleged election related wrongs and/or violations of the public trust.” The court denied Appellant’s request to proceed in forma pauperis and directed Appellant to file the filing fee. Appellant paid the filing fee. He also filed a second petition after advising the clerk that he was filing a new lawsuit. On August 23, 2006, the trial court entered an order consolidating the two cases, but stating that no service of process would issue until Appellant “has filed a properly completed Circuit Civil/Equity Cover Sheet and a petition that complied with Local Rules 3.1 and 3.2.” The order further provided that if Appellant had not complied with the order by August 31, 2006, the matter would be dismissed without prejudice on September 1, 2006. On August 28, 2006, Appellant filed *649a petition nearly identical to the earlier one with a slightly different caption and a heading identifying three different causes of action. Subsequently, the trial court entered a judgment on September 19, 2006, concluding that Appellant had failed to comply with its order and dismissed Appellant’s cause of action without prejudice.1
An order of dismissal without prejudice is not a final judgment and is not appealable. Ampleman v. Schweiss, 969 S.W.2d 862, 863 (Mo.App. E.D.1998). Appellant’s cause was dismissed without prejudice after he failed to comply with the trial court’s order of August 28, 2006, in particular, he failed to file pleadings that complied with St. Louis County Local Rules 3.1 and 3.2. Rule 3.1 requires a certain format for the case caption and signature block. Rule 3.2, among other things, requires that the petition be legibly written, double-spaced, typewritten or printed, with margins of at least one inch, contain numbered paragraphs, identify the nature of the suit, and contain page numbers if more than one page. Appellant’s third petition, among other things, failed to contain a proper caption, was illegible, was not double-spaced, had improper margins, and did not contain page numbers. There is nothing that prohibits Appellant from simply refiling his petition, so long as it complies with the trial court’s requirements.
This Court must sua sponte determine its own jurisdiction. Eldridge v. Barnes, 189 S.W.3d 182, 183 (Mo.App. E.D.2006). We issued an order to Appellant directing him to show cause why his appeal should not be dismissed. Appellant has filed a document in response to the order. Appellant’s response fails to address the issue of whether the judgment is appealable, but asserts the decision can be reversed for abuse of discretion. Appellant has also filed several documents unrelated to this appeal.
The appeal is dismissed for lack of a final, appealable judgment.
GLENN A. NORTON, J. and PATRICIA L. COHEN, J., concur.

. The court also ordered Appellant’s filing fee refunded to him and all court costs were waived,